Citation Nr: 0312870	
Decision Date: 06/16/03    Archive Date: 06/24/03

DOCKET NO.  98-05 361A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for postoperative residuals 
of prostate cancer due to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel

INTRODUCTION

The veteran served on active duty from February 1951 to 
January 1954.  his decorations include the Combat 
Infantryman's Badge.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a July 1997  decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Louis, Missouri, 
which denied the veteran's claim of entitlement to service 
connection for adenocarcinoma of the prostate as a result of 
exposure to ionizing radiation.  

A review of the medical evidence in the claims file shows 
that the veteran's adenocarcinoma of the prostate is 
postoperative.  The issue has been restated to reflect the 
current status of the veteran's prostate disability.

The veteran has asserted on several occasions that he is 
sterile because of his exposure to ionizing radiation.  As 
this claim has not been adjudicated, it is referred to the RO 
for appropriate action.


FINDINGS OF FACT

The evidence is in relative equipoise as to whether there is 
a causal relationship between the veteran's prostate cancer 
and his exposure to ionizing radiation while on active duty.


CONCLUSION OF LAW

Service connection for postoperative residuals of prostate 
cancer is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. § 3.303(d) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  There has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law redefines the obligations of 
VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2002).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2002).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  

As discussed in more detail below, sufficient evidence is of 
record to grant this claim.  Therefore, no further 
development is needed.


Law and Regulation

A disability may be service-connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2002).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) (specifically 
addressing claims based ionizing radiation exposure). 
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. 
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. 
§ 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable 
chronic diseases, including malignant tumor).  Presumptive 
periods are not intended to limit service connection to 
diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the 
statute and the implementing VA regulations are intended as 
liberalizations applicable when the evidence would not 
warrant service connection without their aid.  38 U.S.C.A. 
§ 1113(b) (West 2002); 38 C.F.R. § 3.303(d); see Douglas v. 
Derwinski, 2 Vet. App. 103, 108-09 (1992). 

Service incurrence is presumed for certain specified cancers, 
to include carcinoma of the urinary tract, that become 
manifest in a radiation-exposed veteran, notwithstanding a 
lack of evidence of such disease in service.  38 U.S.C.A. 
§ 1112(c)(1) (West 2002); see 38 U.S.C.A. § 1112(c)(2) and 
38 C.F.R. § 3.309(d).  That section lists the cancers, but 
does not include prostate cancer.  Cancer of the urinary 
tract is a listed cancer, but a note to 38 C.F.R. § 3.309(d) 
specifies that for the purposes of the section the term 
"urinary tract" means the kidneys, renal pelves, ureters, 
urinary bladder, and urethra.  A "radiation-exposed 
veteran" is a veteran who participated in radiation-risk 
activity.  38 U.S.C.A. § 1112(c)(3)(A); 38 C.F.R. 
§ 3.309(d)(3)(i).  "Radiation-risk activity" includes 
onsite participation in a test involving the atmospheric 
detonation of a nuclear device.  38 U.S.C.A. § 1112(c)(3)(B); 
38 C.F.R. § 3.309(d)(3)(ii).  "Onsite participation" 
includes, during the official operational period of an 
atmospheric nuclear test, presence at the test site, or 
performance of official military duties in connection with 
ships, aircraft or other equipment used in direct support of 
the nuclear test, and, during the 6 month period following 
the official operational period of an atmospheric nuclear 
test, presence at the test site or other test staging area to 
perform official military duties in connection with 
completion of projects related to the nuclear test including 
decontamination of equipment used during the nuclear test.  
38 C.F.R. § 3.309(d)(3)(iv).  

If a radiogenic disease first becomes manifest after service 
and not within any applicable presumptive period, and it is 
contended that the disease is the result of exposure to 
ionizing radiation in service, specific development is 
undertaken to ascertain the radiation dose incurred and the 
likelihood that the disease is the result of radiation 
exposure.  38 C.F.R. § 3.311.  Prostate cancer is a specified 
radiogenic disease and must become manifest five years or 
more after exposure.  38 C.F.R. § 3.311(b)(2).  

Notwithstanding the foregoing, service connection may be 
granted for disease that is diagnosed after discharge from 
military service, when all of the evidence establishes that 
such disease was incurred in service.  38 C.F.R. § 3.303(d).  
See Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

Factual Background

The veteran has submitted his own oral and written testimony, 
statements from fellow service members, a United States Dept. 
of Defense (DOD) documentary film, VA medical evidence, and 
private medical evidence in support of his claim of service 
connection for prostate cancer.

The evidence shows that the veteran was a participant in the 
BUSTER-JANGLE nuclear testing during the period of October 
1951 to December 1951.  Review of the Defense Threat 
Reduction Agency's (DTRA) Radiation Dose Assessment, dated in 
May 1999, and a DOD documentary film and statements submitted 
by the veteran provides a great deal of information with 
regard to the tests conducted during BUSTER-JANGLE.  In 
summary, they were designed to determine the effect of the 
tactical use of a nuclear weapon on defensive military 
positions in the event of an invasion of the United States.  
Review of the film, the veteran's assertions, and the lay 
statements all generally agree regarding the activities that 
resulted in the veteran's exposure to ionizing radiation.  
The veteran was part of a battalion combat team (BCT) that 
built fortifications and placed military equipment and sheep 
at varying distances before the aerial detonation a 21-
kiloton nuclear device.  The BCT then entered the area of the 
blast, and either approached within several hundred yards of 
or entered into the "ground zero" area inspecting the 
fortifications, equipment, and sheep.

The veteran and his fellow service-members dispute the 
accuracy of the report of OPERATION BUSTER-JANGLE, 1951 that 
details the BCT's movements and proximity to the blast site 
or "ground zero."  This report was relied upon by the DTRA 
in arriving at a dose estimate for the veteran.  The veteran 
asserts that he was positioned approximately three miles from 
ground zero, rather than seven as is noted in official 
accounts, and that they actually entered the ground zero area 
rather than approaching within 500 yards of ground zero.  The 
lay statements support this proposition.  The Board also 
notes that the veteran's Sergeant C.B. has submitted a 
statement supporting the veteran that they entered the actual 
area of ground zero.  The Board notes that C.B. was 
interviewed on the DOD film and stated that they (the BCT) 
had no fear of radiation because of information provided to 
them during an orientation before the detonation and that 
they would move in toward ground zero after getting the 
weapons left at the fortifications.  

The DTRA's dose estimate noted two potential sources of 
radiation exposure.  Radiation (neutron and gamma) produced 
at the time of the detonation or shortly thereafter (commonly 
referred to as initial radiation) or residual gamma radiation 
from neutron-induced soil radioactivity in the forward area 
while preparing for and taking part in the BCT maneuvers.  
The DTRA reports that dosimetry records pertaining to the 
veteran indicate that he received a 0.05 rem dose on the film 
badge [redacted]
, dated on November 1.  (The veteran asserts that 
he was not issued a film badge, and that many others in his 
unit were not issued badges.  The lay statements also support 
this assertion.)

The DTRA notes that the veteran was located seven miles away 
from detonation, and he accrued initial gamma and neutron 
doses that together were less than 0.001 rem.  During the BCT 
maneuver, troops were exposed to residual radiation while 
taking part in the troop maneuver.  The veteran's film badge 
reading, 0.05 rem, is said to be consistent with his spending 
several minutes in radiation intensities of between 0.1 and 
1.0 roentgen/hour (R/hr) in the vicinity of the objective and 
while exposed to radiation intensities of between 0.01 and 
0.1 R/hr during his movements around and through the two 
inner display positions.

The external dose summary concludes that the veteran had 
0.000 rem of neutron radiation and 0.05 rem on November 1 
based on film badge reconstruction.  He is given an upper 
boundary of 0.1 rem based on uncertainty in the film badge 
reading.  The internal dose summary estimated the veteran's 
50-year total committed dose equivalent to all organs, 
including the prostate, as 0.0 rem.

In accordance with the procedures set out in 38 C.F.R. 
§ 3.311 the veteran's claim was referred to the Director, 
Compensation and Pension Service in June 1999, and in turn to 
the Under Secretary for Health, (Chief Public Health and 
Environmental Hazards Officer), Dr. Susan Mather.  In a June 
1999 letter, Dr. Mather noted the DTRA exposure estimates.  
She also reported that the Committee on Interagency Radiation 
Research and Policy Coordination (CIRRPC) Science Panel 
Report Number 6, 1998, did not provide screening doses for 
prostate cancer.  According to cited references, Dr. Mather 
notes that the sensitivity of the prostate to radiation 
carcinogenesis appeared to be relatively low and not clearly 
established.  In light of the above, in her opinion it was 
unlikely that the veteran's prostate cancer could be 
attributed to exposure to ionizing radiation in service.

The record contains treatment records that show a diagnosis 
of Gleason grade V adenocarcinoma of the prostate.  The 
veteran underwent a radical retropubic prostatectomy in 
January 1997.  The evidence shows that following treatment 
the veteran is cancer free.

The veteran has submitted several private medical opinions in 
support of his claim:  

An August 1997 letter from H.W.F., M.D., noted the veteran's 
diagnosis and the opinion that "the prostate gland comprises 
an intrical [sic] portion of the urinary tract."  A November 
1997 letter from H.W.F. noted that while there is no 
definitive evidence that the veteran's adenocarcinoma 
resulted from exposure to radiation while in service, this 
certainly had not been proven either way.  He believed it was 
possible that his adenocarcinoma of the prostate might have 
been caused by exposure to ionizing radiation.

A January 1998 letter from R.L.F., D.O., noted that the 
veteran participated as a member of the military as a close 
observer of at least one atom bomb test.  It was R.L.F.'s 
medical opinion that the cancer of the prostate (part of the 
genitor-urinary tract) could certainly be a direct result of 
the veteran's radiation exposure.

In a February 1998 letter, R.D.B., M.D., opined that "there 
is increasing evidence that people exposed to carcinoma [sic] 
at this time are being found to have a higher incidence of 
cancer and this may well be related to his having developed 
carcinoma of the prostate."  In a September 1998 follow-up 
letter, R.D.B. opined, "we can safely say that it is as 
likely as not that [the veteran's] prostate cancer was caused 
by exposure to ionizing radiation though this is not 
definitely provable."

In a July 1998 letter, J.B.H., M.D., noted that he believed 
the prostate to be part of the urinary tract.  He also noted 
that as far as the veteran's exposure, he did "not have 
anything from a written standpoint to say that there was a 
definite connection between radioactivity from a fallout from 
an atomic bomb and prostate cancer; however, there is good 
evidence that multiple people who were exposed to radiation 
do develop cancers in general and that these people are at 
much higher risk than the normal population for the 
development of cancer."  The doctor noted that he would 
"assume that his also extends to prostate cancer."  A 
September 1998 letter noted, "it is as likely, as not that 
[the veteran's] prostate cancer was caused by exposure to 
ionizing radiation, but this would be difficult to completely 
prove."

In September 1998, R.K., M.D., submitted a letter noting that 
he had been asked by the veteran to provide a letter in 
support of the veteran's claim that he may have had his 
prostate cancer induced by radiation exposure when he was in 
the service.  He opined, "it is as likely as it is not that 
this could have been the cause of [the veteran's] prostate 
cancer."

In a October 1998, R.L.F. provided another opinion.  He noted 
that the veteran was 

a close observer to the 'Operation Buster 
Jangle' device when it was exploded in 
the southwest American desert while he 
was a member of the U.S. Military.  There 
are multiple known risk factors for 
prostate cancer, one of which is exposure 
to ionizing radiation which [the veteran] 
definitely has experienced.  According to 
my knowledge of [the veteran], the 
following other risk factors do not apply 
to him: high fat diet; lack of exercise 
([the veteran] is a dedicated runner); 
obesity; high cholesterol level; smoker; 
alcohol use; multiple sex partners; 
breast cancer in female relative; 
prostate cancer in any brothers or 
father; exposure to atmospheric 
carcinogens; excessive X-ray radiation 
treatment; vasectomy; venereal disease; 
lack of antioxidants ([the veteran] takes 
multiple vitamins); lack of fruits, 
vegetables and fiber in the diet; race 
([the veteran] is Caucasian); advanced 
age ([the veteran] was under 65 when 
diagnosed).

R.L.F. continued that in his opinion, it is as likely as not 
that the veteran's prostate cancer was a direct result of the 
radiation exposure.  He added "the prostate is part of the 
urinary tract and as such would be covered under the list of 
service-connected organ systems.  For some unknown reason, 
the provisions erroneously exclude the prostate which 
numerous textbooks recognize as being an integral part of the 
'urinary tract'." 

In addition to these opinions, the veteran has submitted a 
large number of bibliographies and studies that note varying 
degrees of relationship between radiation exposure and 
prostate cancer.

Under the provisions of 38 U.S.C.A. § 7109 (West 2002), the 
Board sought an independent medical opinion.  Dr. R.K., 
reviewed the veteran's claims folder and submitted an opinion 
dated in April 2002.  He noted that "the carcinogenesis of 
prostate cancer is largely unknown.  However, some well known 
risk factors causing prostate cancer are age, family history, 
race, possibly dietary fat and hormones.  Ionizing radiation 
is known to be carcinogenic but I do not have any knowledge 
of a strong relationship between prostate cancer and ionizing 
radiation.  Based on estimated dose of external radiation 
exposure and lack of strong relationship of radiation with 
prostate cancer, his prostate cancer is not likely caused by 
exposure to ionizing radiation."

Analysis

In this case, the veteran does not allege, and the evidence 
does not suggest, that his prostate cancer was shown in 
service or manifest to a compensable degree within one year 
after his separation from service.  Therefore, service 
connection is not in order on a direct basis or on a 
presumptive basis as a chronic disease.  38 U.S.C.A. §§ 1110, 
1112(a)(1); 38 C.F.R. §§ 3.303, 3.307(a)(3).  As mentioned 
above, prostate is not listed as a disease specific to 
radiation-exposed veterans.  38 U.S.C.A. § 1112(c)(2); 
38 C.F.R. § 3.309(d).  

Prostate cancer is a radiogenic disease under 38 C.F.R. 
§ 3.311.  As noted above the C&P Director and Under Secretary 
for Health were consulted and an independent medical opinion 
was obtained.  The opinions were to the effect that the 
contended causal relationship was unlikely.  The veteran has 
submitted several contrary medical opinions and objective 
medical evidence attached to those opinions supporting his 
assertion of that the prostate cancer is the result of 
exposure to ionizing radiation in service.  

In consideration of the private medical opinions supporting 
the veteran's claims, made by the veteran's treating 
physicians, and the doubt regarding the accuracy of the dose 
estimate raised by the veteran and his co-participants, the 
Board finds the evidence in relative equipoise.  

The Board finds that, in recently submitted evidence, the 
veteran has raised some doubt regarding the accuracy of the 
DTRA dose estimate.  He has asserted, and has submitted 
corroborating evidence, that he was located closer to the 
nuclear test, traveled to ground zero more quickly, and 
stayed for a longer period of time, than is assumed by the 
DTRA dose estimate.  The veteran has also asserted that he 
did not personally wear a radiation measuring film badge.  
Therefore, any further development revising the veteran's 
estimated dosage would require the DTRA to assume the facts 
as presented by the veteran.  The Board finds this 
unnecessary as application of the doctrine of reasonable 
doubt allows resolution of the veteran's appeal in his favor.

The private medical opinions are apparently not based upon a 
review of the dose estimate provided by the DTRA, but rather 
appear to be based upon a general proposition that the 
veteran observed a nuclear test.  Several of the physicians  
address the other potential risk factors generally associated 
with the development of prostate cancer, and they opine that 
the sole risk factor in the veteran's case was the exposure 
to radiation.  The Board is aware that the presence or lack 
or risk factors is not a statement of causation, but it does 
offer weight to the proposition that radiation is part of the 
causation of the veteran's prostate cancer.  Arguably these  
private opinions are outweighed by the opinions of Drs Mather 
and R.K.; as the former opinion was based on the actual dose 
estimate of record and the latter opinion was from a 
radiation oncologist.  However, when the opinions supporting 
the conclusion that radiation exposure is responsible for the 
veteran's prostate cancer are combined with the question 
raised as to the accuracy of the DTRA's dose estimate, the 
Board finds that the evidence in toto is evenly divided on 
the causal question at hand.  

The Board is cognizant of 38 C.F.R. § (a)(3), relating to 
referrals to an independent expert to reconcile a material 
difference between an estimate of dose, from a credible 
source, submitted by or on behalf of a claimant, and dose 
data derived from official military records.  Under such 
circumstances, the estimates and supporting documentation 
shall be referred to an independent expert, selected by the 
Director of the National Institutes of Health, who shall 
prepare a separate radiation dose estimate for consideration 
in adjudication of the claim.  Further, the difference 
between the claimant's estimate and dose data derived from 
official military records shall ordinarily be considered 
material if one estimate is at least double the other 
estimate.  A dose estimate shall be considered from a 
"credible source'' if prepared by a person or persons 
certified by an appropriate professional body in the field of 
health physics, nuclear medicine or radiology and if based on 
analysis of the facts and circumstances of the particular 
claim.  38 C.F.R. § 3.311(a)(3).

In this case, the veteran has not submitted an alternative 
dose estimate, let alone one that is at least double the only 
estimate of record fro the DTRA.  However, the Board finds 
that the veteran's credible statements and testimony, the 
videotape relating to BUSTER-JANGLE, and the lay statements 
in support of the veteran's claim do in fact raise a serious 
question regarding this dose estimate.  Since the veteran has 
not submitted an alternative dose estimate from a credible 
source or any source, the Board could accept the official 
dose estimate.  Another option is to remand the case for 
another dose estimate in light of this recently submitted 
evidence, which would, if the new dose estimate was higher, 
require new opinions from Dr. Mather and the IME.  However, 
the fact remains that the veteran has submitted multiple 
competent supportive opinions.  While these opinions are 
weakened by various factors, to include the absence of a 
review of the claims file, the apparent failure to consider 
the official dose estimate, and perhaps a lack of expertise 
in the area of radiation oncology, the cumulative weight of 
these multiple opinions is significant.  The Board finds that 
the credible evidence submitted by the veteran supports a 
higher dose estimate and, when coupled with the favorable 
competent opinion evidence, places the matter in equipoise, 
thus requiring a grant of the benefit sought.  38 U.S.C.A. § 
5107(b) (West Supp. 2002). 

In view of the foregoing, service connection may be granted, 
applying the "benefit of the doubt" rule.  See 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  Accordingly, service 
connection for post-operative residuals of prostate cancer is 
warranted.  38 U.S.C.A. §§ 1110, 5107 (b) (West 1991); 
38 C.F.R. §§ 3.102, 3.303(d) (2001).


ORDER

Service connection for postoperative residuals of prostate 
cancer is granted.




____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

